 



         

Exhibit 10.5
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”) is made as of the 1st day of
October, 2006, by and between Aetna Inc. (“Company”) and John W. Rowe, M.D.
(“Consultant”). The parties hereto agree as follows:
     1. Engagement. Company hereby engages Consultant and Consultant hereby
agrees to render at the request of the Company’s Chief Executive Officer or
Board of Directors, upon reasonable notice, independent consulting services for
Company on matters of an executive and/or high level nature, including but not
limited to design and analysis of Company’s experience with various products and
strategies including consumer-directed health plans, Aexcel networks, Chairman
initiatives, Medicare, pharmaceutical programs, wellness programs, and other
business matters as agreed by the parties. At the Company’s request, Consultant
will collaborate with the Company on presentation and publication of the results
of these analyses for use by the Company, internally or externally. In addition,
at the Company’s request, Consultant shall serve as a director of the Aetna
Foundation, Inc. and continue to participate in specific community activities,
including Board-related service, as requested by Company and agreed to by
Consultant. In this engagement and all activities hereunder, Consultant shall
serve as an independent contractor and not an employee of Company, as further
explained in Section 6 below.
     2. Term. The term of this Agreement shall begin as of October 1, 2006 and
shall terminate on September 30, 2009, unless terminated earlier or extended
pursuant to Section 5 of this Agreement.
     3. Compensation. As compensation for all services rendered by Consultant
under this Agreement, Company shall pay Consultant at a per diem rate of $4,000
per day and at $2,000 per half-day for consulting services excluding any
community-related efforts or service as a board director of a charitable or
not-for-profit entity, subject to the provisions of Section 5 of this Agreement.
All such compensation shall be payable without deduction, including no deduction
for federal income, social security, or state income taxes. All applicable taxes
shall be the responsibility of Consultant. Company also shall pay all
travel-related expenses of Consultant for such consulting services including all
community-related efforts performed at Company’s and/or Aetna Foundation Inc.’s
request. In connection with any consulting assignment hereunder, (i) Consultant
shall have full access (on the same basis then applicable to senior executives
of the Company) to the Company’s travel facilities (e.g., car, driver, aircraft
and helicopter services), (ii) Company shall provide an office with appropriate
support services for Consultant at Company’s facilities in either New York or
Boston (at Consultant’s election), unless Consultant assumes another
professional position that provides office and support services, provided,
however, that if Company does not maintain facilities in the city in which
Consultant desires to work, it shall provide Consultant facilities at another
location in such city, and (iii) Company shall provide Consultant with computers
(including upgrades), software, printers, monitors and access to information
technology and communications support staff (on the same basis as such items and
support are made available to senior executives of the Company) in his office
and at his two principal residences.
     4. Performance of Duties. Consultant shall render services conscientiously
and shall devote his best efforts and abilities thereto, at such times during
the term hereof, and in such manner, as Company and Consultant shall mutually
agree, not to exceed 25 full days per calendar quarter, it being acknowledged
that Consultant’s services shall be performed at such places and at such times
as are reasonably convenient to Consultant, upon reasonable notice. Consultant
shall observe all policies and directives promulgated from time to time by
Company.
     5. Termination. This Agreement will terminate by either party upon
reasonable notice to the other. This Agreement also will terminate on
Consultant’s death or, upon Consultant’s acceptance of an academic or government
position, upon Consultant’s request. The term of this Agreement may be extended
for two additional one-year periods on the same terms and conditions upon mutual
agreement of Consultant and Company. Consultant’s obligations under Section 7
(Confidential Information), Section 8 (Return of Confidential Information and
Other Company Property), Section 9 (Rights of Authorship), Section 10 (Remedy),
Section 11 (Arbitration) and Section 12 (Miscellaneous) shall survive
termination hereof.

1



--------------------------------------------------------------------------------



 



     6. Independent Contractor. It is expressly agreed that Consultant is acting
as an independent contractor in performing services hereunder. Company shall
carry no workers’ compensation insurance or any health or accident insurance
(other than standard Aetna retiree medical care benefits to which the Consultant
is otherwise entitled) to cover Consultant. Company shall not pay any
contributions to Social Security, unemployment insurance, federal or state
withholding taxes, nor provide any other contributions or benefits that might be
expected in an employer-employee relationship. Company shall, however, pay all
expenses associated with the arrangement contemplated herein, including but not
limited to advice, consulting, negotiation and preparation of documents
memorializing such arrangement.
     7. Confidential Information. Consultant desires to act as a consultant to
Company and he understands and agrees that his duties for the Company in the
past have required, and his consulting duties may require, access to
Confidential Information of a competitive nature, which Company makes available
only to select persons who have a need to know such confidential information,
and/or information subject to the attorney-client and work product privileges.
Consultant understands and agrees that for purposes of this Agreement,
“Confidential Information” includes all trade secrets and all information
furnished by Company to Consultant, or to which Consultant gains access during
the course of his or her consulting relationship with Company, which is either
non-public, confidential or proprietary in nature, including, but not limited to
financial statements, client lists or information, supplier lists or
information, subcontractor lists or information, prospect lists or information,
information pertaining to Company’s channels of distribution, marketing, work
product, pricing policy and records, sales representative commission policy,
sales volume by products, customer or geographic area, personnel history,
accounting procedures, invoice forms, contracts, leases, business plan,
information about the structure and marketing of the Company’s products and
policies, revenue and/or commission information, commission percentages, rating
discounts and/or client costs, products, inventions, services, pricing,
databases, lead generation sources, debt information, employment manuals,
employee benefit cards, employee benefit statements, computer systems, software,
computer hardware, computer codes, passwords, programs and formula, technology,
designs, secret processes, proprietary or technical information, procedures or
manuals, trademarks or copyrighted material in use or under consideration for
use, together with analyses, proposals, compilations, forecasts, studies, or
other documents or work product prepared by Company, its agents, representatives
(including attorneys, accountants and financial advisors) or employees which
contain or otherwise reflect such information. Consultant will not retain, use
or disclose, directly or indirectly, any of Company’s Confidential Information.
Consultant recognizes that this Confidential Information is a unique asset of
Company, developed and perfected over a considerable time and at substantial
expense to Company and the disclosure of which may cause injury, loss of profits
and loss of goodwill to Company. Consultant agrees to protect the
confidentiality of all Confidential Information during the term of this
Agreement and thereafter. Consultant agrees to keep all documents containing or
referring to Confidential Information in secure locations and not to duplicate,
use or reveal to third parties any Confidential Information except as necessary
for the business purposes of Company. Consultant agrees to inform all other
persons to whom the Confidential Information might be disclosed or made
available of Company’s proprietary interest and of the recipient’s obligations
under this Agreement and to take such other protective measures as may be or
become reasonably necessary to preserve the confidentiality of such Confidential
Information. Notwithstanding the foregoing, however, “Confidential Information”
shall not include such information that the Consultant is required by law or a
governmental agency to disclose, or information that has come into the public
domain by means other than breach of this Agreement.

2



--------------------------------------------------------------------------------



 



     8. Return of Confidential Information and Other Company Property.
Consultant acknowledges that all papers, photographs and apparatus related to
the business of Company, including those prepared or made by Consultant,
including but not limited to the Confidential Information, shall be and remain
at all times the property of Company. When the consulting relationship with the
Company terminates for any reason, or upon request by Company, Consultant will
promptly deliver (within five calendar days) to Company all of Consultant’s
files and copies thereof and other property of Company in the Consultant’s
possession, including but not limited to any security pass or ID card, pagers,
voice mail passwords or passcodes, company credit card, keys, computer disks and
software, work product, brochures or customer data, all originals and copies of
the Confidential Information and all originals and copies of documents relating
to the Confidential Information.
     9. Rights of Authorship. Consultant acknowledges that all original works of
authorship that are made by him (solely or jointly with others) within the scope
of this Agreement and which are protectable by copyright are “works made for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101).
     10. Remedy. Consultant understands that Company would not have any adequate
remedy at law for the material breach or threatened breach by the Consultant of
Sections 7 (Confidential Information), 8 (Return of Confidential Information and
Other Company Property) or 9 (Rights of Authorship) of this Agreement, and
agrees that in the event of any such material breach or threatened breach,
Company may, in addition to the other remedies which may be available to it,
file a suit in equity to enjoin Consultant from the breach or threatened breach
of such covenant(s).
     11. Arbitration. Any matter, controversy or claim arising out of or
relating to this Agreement or to any breach of this Agreement, except claims set
forth in Section 10 of this Agreement, as to which Company has elected to seek a
court remedy, shall be settled by arbitration before one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgments on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. Each party shall pay: the fees
of his or its attorneys; the expenses of his or its witnesses; and all other
expenses connected with presenting his or its case. Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration
hearing, administrative fees, the fees of the arbitrator, and all other fees and
costs shall be borne equally by the parties.
     12. Miscellaneous.
          (a) Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to Company or Consultant at the address set forth below to such
other address as they shall notify each other in writing.
If to Company:
Chief Executive Officer
Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156
With a copy to:
General Counsel
Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156

3



--------------------------------------------------------------------------------



 



          If to Consultant: at Consultant’s last known address as reflected on
the books and records of the Company
With a copy to:
Pearl Meyer & Partners
445 Park Avenue
New York, NY 10022
          (b) Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and its successors and assigns. This Agreement shall not be
assignable by Consultant.
          (c) Applicable Law. This Agreement shall be construed in accordance
with the laws of the State of Connecticut in every respect, without regard to
its rules regarding conflicts of law.
          (d) Headings. Section headings and numbers herein are included for
convenience of reference only and this Agreement is not to be construed with
reference thereto. If there is any conflict between such numbers and headings
and the text hereof, the text shall control.
          (e) Severability. If for any reason any portion of this Agreement
shall be held invalid or unenforceable, the parties agree that it is their
intent that such provision shall be enforced to the maximum extent possible
under applicable law, and that the court or arbitrator shall reform such
provision to make it enforceable in accordance with the intent of the parties,
and that notwithstanding such invalidity, unenforceability or reformation of any
provision, the remaining provisions of this Agreement shall remain in full force
and effect.
          (f) Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all
previous agreements between the parties, provided, however, that the parties
acknowledge that certain provisions of the Employment Agreement dated as of
September 6, 2000, as amended, may remain in effect as provided in such
agreement and amendments thereto, during all or a portion of the term of this
Agreement. No officer, employee, or representative of Company has any authority
to make any representation or promise in connection with this Agreement or the
subject matter hereof that is not contained herein, and Consultant represents
and warrants that he has not executed this Agreement in reliance upon any such
representation or promise. No modification, extension or renewal of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.
          (g) Waiver of Breach. The waiver by Company of a breach of any
provision of this Agreement by Consultant shall not operate or be construed as a
waiver of any subsequent breach by Consultant.
     (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement.

            AETNA INC.
      By:           Its Chairman             

                  Aetna Inc.       John W. Rowe, M.D.    
 
               
By:
Its:
  /s/: Elease E. Wright
 
Senior Vice President, Human Resources       /s/: John W. Rowe
 
   
 
               
Date:
  9/27/2006       Date: 9/27/06    

4